Citation Nr: 1529506	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  11-21 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for atypical headache disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1999 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The April 2010 rating decision continued the evaluation of headaches at 0 percent disabling.  In a September 2014 rating action, the RO increased the evaluation to 30 percent, effective from December 2009, the date of the claim for increase.  

The Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing in May 2012.  A transcript of the hearing is associated with the claims file.  In May 2014, the Board remanded the Veteran's claim for additional development.  The case now has been returned to the Board for further appellate consideration.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's atypical headaches are characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for a 50 percent disability evaluation for headaches have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.124a Diagnostic Code (DC) 8100 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2010 that informed her of her duty and VA's duty for obtaining evidence. Pelegrini v. Principi, 18 Vet. App. 112 (2004).  It also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has not argued she has been prejudiced by inadequate notice.

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains service treatment records, private treatment records, VA treatment records, and reports of VA examinations.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Pursuant to the May 2014 Board remand directives, records from Phelps County Hospital from 2010 and treatment records since November 2011 have been obtained.  The Board finds that the RO substantially complied with the May 2014 remand orders and no further action is necessary in this regard.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (where there is substantial compliance with the Board's remand instructions a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998)).
The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which she presented oral argument in support of her increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ asked specific questions directed at identifying the Veteran's symptoms, and the Veteran volunteered her treatment history.  Further, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  The Board finds that the duties set forth in 38 C.F.R. § 3.103(c)(2) were met, and the Board may proceed with a decision.  

II.  Analysis

The Veteran's atypical headache disability is rated 30 percent disabling under DC 8100.  Under that code, a 30 percent evaluation is assigned with characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating is assigned when there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a Diagnostic Code 8100.   

At the Veteran's February 2010 VA examination, she reported daily, severe headaches that lasted all day long and prevented her from being outside to play with her children, being employed with babysitting services, and running.  

VA treatment records from July 2009 and October 2010 show that the Veteran followed up with a physician regarding her headaches between once a month to once every four months.  From April to October 2010, the Veteran reported her headaches occurred either daily or most days and lasted one to two hours.  An October 2010 private treatment records from Phelps County Regional Medical Center showed that the Veteran went to the emergency room for her headaches.  The emergency room treatment records show that she reported a headache on the right side on and off for one month and was diagnosed with migraine headaches.  

At the Veteran's February 2012 VA examination, the Veteran reported she experienced prostrating attacks more than once per month.  She also advised she was in college and had missed some classes due to headaches; that they affected her concentration; and that she had missed going places due to the headaches.

VA treatment records showed complaints of headaches in February and May 2012.

In April 2012, the Veteran submitted several buddy statements from friends and Veterans who served with her, including K.L, B.V.M., I.M., B.P., F.M., and C.M, in support of her headache disability.  K.L. served in the Army with the Veteran and reported that the Veteran's headaches had been crippling, put her out of commission, and when she had a headache she couldn't function.  B.V.M. reported that the Veteran is suffering from horrible headaches which keep her away from activities, school, and other events.  I.M. reported that he served with the Veteran from 2003 to 2004 and she had complained of head pain then and from what he had seen, her health has been getting worse and she is not the same.  B.P. reported that the Veteran suffered from really bad headaches, had missed many activities as well as school, and she shut down when she was in pain and had to get away from noise, light, and smells.  She noted that the Veteran had taken many medications but nothing seemed to help her.  F.M. reported that the Veteran's lifestyle, motivation, and stamina changed due to her severe migraines, which cause her severe pain and affect her concentration to perform daily tasks.  C.M. reported that the Veteran complained about pain every day, ranging throughout the day from tolerable to shutting her down.  She reported that when the Veteran is in pain she stays away from everything such as activities, smells, noises and lights, and has missed classes due to her condition.

At the May 2012 VA Board hearing, the Veteran testified that she experienced headaches every day and they ranged depending on the day.  She testified "the times that they put me out is probably three or four times a month."  She further stated that she was a full time student and had missed plenty of days due to migraines and four to five days in the prior month.  She testified that she was last treated in July 2011, and she no longer sought medical attention when she had a migraine because last time she received treatment she was told there was nothing else the physician could do for her.  However, she did report going to the Columbia Clinic.

In August 2012, the Veteran followed up with a neurologist.  At that time, she reported that Doxepin was not working.  She reported that she continued to have headaches two to three times per week, each lasting three to four hours, and associated with nausea and aggravated by certain smells, phonophobia and photophobia.  They were relieved by sleeping in a quiet dark room.  VA treatment records dated September 2012, April 2013, May 2013, October 2013, March 2014, and April 2014 showed that the Veteran continued to suffer from headaches.  Her March 2014 treatment record noted that she was there for a pre-employment physical.

The Veteran is competent to report experiencing prostrating headaches multiple times per month, and these reports are generally consistent with other evidence, notably the statements from her friends, and the August 2012 treatment record that indicated the Veteran's multiple monthly headaches were relieved by sleeping in a quiet dark room.  In view of this, it is a reasonable conclusion that a 50 percent rating is warranted for the Veteran's service-connected headaches.  They are shown to be very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 3d. 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's migraine disability.  Her disability picture is productive of frequent prostrating and prolonged headaches and functional impairment, manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

Also, the Court of Appeals for Veterans Claims has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2013).  Here, the Veteran does not contend that she is unemployable due to her migraines.  Accordingly, the Board will not consider the issue of TDIU. 


ORDER

Subject to the law and regulations governing the payment of monetary benefits, a 50 percent disability rating for atypical headaches is granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


